Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the actually testing steps that one must do in order to get results. What is currently being claimed is the fact that these immunoassays are developed and will have a particular reaction once tested. The actually testing steps need to be including for the results to happen. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 – 10 and 13 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US Pub. No. 2021/0389322 A1).
With regards to claim 1, Tang discloses a confocal microscope, MidaScan™/MidaScan-IR™ scanners or other existing fluorescence-based substrate or microplate readers for detecting over a wide variety of biological, specifically relating to SARS-CoV-2 or COVID-19, [0054] [0098]  [0120]  (Abstract)(Claims 1, 2, 9 and 11). wherein said detection comprises diagnosing  a substrate wherein the substrate includes a population of particles or beads of two or more separate subpopulations of particles [0082][0102] or beads [0085][0093], each subpopulation of particles or beads being distinguishable by a specific detectable parameter [0100] [0104] [0105] and each subpopulation [0071] [0075]  [0106] [0119] [0121]of beads comprising a distinct SARS-CoV-2 spike protein variant or fragment thereof immobilized thereon wherein a subpopulation of beads comprising a SARS-CoV-2 spike protein or fragment thereof immobilized thereon [0051] [0052] [0068] – [0070].
With regards to claim 2, Tang discloses a substrate is glass, plastic, polystyrene or nitrocellulose [0085] [0093].
With regards to claim 6, Tang discloses method for detecting neutralizing and/or protective antibodies in a mammal comprising obtaining a biological sample from the mammal, contacting said biological sample with a substrate comprising a substrate according to claim 1 and detecting the presence or absence of neutralizing antibodies bound to SARS-CoV-2 spike protein variants or fragments thereof on the surface of said substrate [0049] [0074] [0107] [0134] (Claim 21).
With regards to claim 7, Tang discloses the mammal is a human, non- human primate, canine, or feline [0050] [0077].
With regards to claim 8, Tang discloses the presence or absence of neutralizing antibodies comprises contacting the substrate with human ACE2 receptor and detecting the presence or absence of ACE2 receptor binding to substrate subpopulations onto which SARS-CoV-2 spike protein variants or fragments thereof have been immobilized (i.e., measuring antibody binding under conditions favorable for binding and under denaturing conditions and evaluating the ratio of the antibody level measured in the presence of denaturing agent to the antibody level measured in the absence of denaturing agent. A ratio is between about 0.4-0.6, preferably 0.5 or less, indicates low avidity; and a ratio of 0.5 or greater, indicates high avidity [0107] [0149]. 
The detection of ACE2 receptor binding to a substrate subpopulation indicating a lack of neutralizing antibody specific for a specific a SARS-CoV-2 spike protein variant or fragment thereof (See, Simultaneous Detection of Multiple Antibody Isotypes at paragraphs 0132 – 0135).
With regards to claim 9, Tang discloses ACE2 receptor binding to a substrate subpopulation is detected using an antibody specific for ACE2 receptor that is detectably labeled or an ACE2 receptor that is detectably labeled [0135].
With regards to claim 10, Tang discloses neutralizing antibody bound to a substrate comprising a given a SARS-CoV-2 spike protein variant or fragment thereof is detected using a species-specific anti-immunoglobulin (Ig) antibody [0050] [0051] [0099] [0105] [0133]. 
With regards to claim 13, Tang discloses a method for detecting high avidity neutralizing antibodies [0100] in a mammal comprising obtaining a biological sample from the mammal, contacting said biological sample with a substrate comprising a substrate according to claim 1 (See the rejection of claim 1) and detecting the presence or absence of high avidity [0089] [0091] neutralizing antibodies bound to SARS-CoV-2 spike protein variants or fragments thereof on the surface of said substrate [0033]  [0053] [0067] [0075] [0077] [0085] [0087] [0106] (Figure 4(a)).
With regards to claim 14, Tang further discloses 
a) contacting the substrate with the biological sample [0076];
 b) optionally removing the biological sample from the substrate and washing the substrate to remove unbound material and antibody [0076]; 
c) contacting the substrate with one or more chaotropic agents [0148]; 
d) removing the one or more chaotropic agents from the substrate [0148];
 e) optionally, washing the substrate [0147]; and 
f) detecting the presence or absence of high avidity neutralizing antibody binding to substrate subpopulations onto which SARS-CoV-2 spike protein or fragments thereof and SARS-CoV-2 spike protein variants or fragments thereof have been immobilized [0149] [0033].
With regards to claim 15, Tang discloses a the chaotropic agent is sodium chloride, sodium thiocyanate, and/or urea [0148].
With regards to claim 16, Tang discloses a detecting SARS-CoV-2 spike protein or fragments thereof and/or SARS-CoV-2 spike protein variants or fragments thereof present on the substrate with an ACE2 receptor that is detectably labeled or with an antibody specific for the ACE2 receptor that is detectably labeled [0135].
With regards to claim 17, Tang discloses a high avidity neutralizing antibody bound to a substrate comprising a given a SARS-CoV-2 spike protein or fragment thereof and/or a SARS-CoV-2 spike protein variant or fragment thereof is detected using a species specific anti-immunoglobulin (Ig) antibody, wherein the anti-Ig antibody is biotinylated and binding of said anti-IgG antibody to neutralizing antibody is detected with fluorophore labeled avidin or streptavidin or an anti-IgG antibody labeled with a fluorophore [0030] [0147].
With regards to claim 18, Tang discloses a method for detecting a neutralizing antibody in a mammal  [0051] comprising obtaining a biological sample from the mammal, contacting said biological sample with a substrate according to claim 1 and detecting the presence or absence of a neutralizing antibody bound to a SARS-CoV-2 spike protein variant or fragment thereof on the surface of said substrate [0074] [0107], said biological sample being obtained from individuals suspected of infection by the virus, treated with SARS-CoV-2 neutralizing antibodies or convalescent plasma [0115] [0139], or immunized with a vaccine comprising the SARS-CoV2 spike protein [0013] [0115] [0148] [0149].
With regards to claim 19, Tang discloses a the ACE2 receptor is a truncated or modified ACE2 receptor or is an ACE2 receptor fusion protein [0135].
With regards to claim 20, Tang discloses a that the ACE2 receptor fusion protein comprises an immunoglobulin Fe domain fused to the carboxyl-terminus of the ACE2 receptor[0135] [0050].
With regards to claim 21, Tang discloses that the fusion protein is biotinylated on the Fe domain and is detected using streptavidin-PE [00147].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2021/0389322 A1) in view of Kouama et al. (Variant analysis of SARS-CovV-2 genomes, Bull World Health Organ. 2020 Jul 1; 98(7): 495–504).
With regards to claim 3, Tang discloses the claimed invention according to claim 1 and further discloses many variants and mutations whose amino acids sequence differ [0054] [0098] [0120] (Claims 1, 2, 9 and 11). Additionally, Tang teaches simultaneous detections of multiple antibody isotypes wherein to increase analytical sensitivity, detection of an assay capable of testing IgM and IgG antibodies in the same substrate against multiple SARS-CoV-2 antigens simultaneously (see FIG. 1(a)), is a unique feature among existing COVID-19 assays [0132]. 
Tang defines the term “SARS-CoV-2 antigen” as used herein, refers to a SARS-CoV-2 peptide or protein that elicits and immune response. The term “SARS-CoV-2 antigen” includes “SARS-CoV-2 antigen variants.” The term “SARS-CoV-2 antigen variants” or “SARS-CoV-2 variant” as used herein refers to an expressed SARS-CoV-2 protein whose amino acid sequence differs from the “wild-type” reference sequence. The “wild-type” SARS-CoV-2 genome has been sequenced and is known in the art (see e.g., Wu et al. (2020) cell Host & Microbe 27(3): 325-328; Wang, H., et al (2020). Eur J Clin Microbiol Infect Dis 39, 1629-1635). Thus, “SARS-CoV-2 variants” include variants that currently exist, as well as variants that may arise or be discovered in the future.
Exemplary SAR-CoV-2 variants include, but are not limited to receptor variants B.1.1.7 which comprises mutation N501Y; B.1.351 which comprises substitution mutations K417N, E484K, and N501Y; B.1.351 which comprises substitution mutations E484K; B.1.351 which comprises substitution mutation K417N; B.1.617 which comprises substitution mutations L452R, and E484Q; P.1 which comprises substitution mutations K417T, E484K, N501Y; P.1 which comprises substitution mutation K417T; B.1.1.7 which comprises a HV69-70 deletion, a Y144 deletion, and substitution mutations N501Y, A570D, D614G, P681H, T716I, S982A, and D1118H; B.1.351 which comprises substitution mutations L18F, D80A, D215G, a LAL242-244 deletion, and substitution mutations R2461, K417N, E484K, N501Y, D614G, and A701V; B.1.351 which comprises substitution mutations D80A, K417N, E484K, N501Y, D614G, and A701V; P.1 which comprises substitution mutations L18F, T20N, P26S, D138Y, R190S, K417T, E484K, N501Y, D614G, H655Y, T10271, and V1176F; and P.1 which comprises substitution mutations L18F, T20N, P26S, D138Y, R190S, K417T, E484K, N501Y, D614G, H655Y, T10271 [0054]. 
SARS-CoV-2 antigens include variant antigens such as those found in e.g., the UK variant B.1.1.7 (N501Y), the Brazil variant P.1 (K417T, E484K, N501Y; or K417T), the South Africa variant B.1.351 (K417N, E484K, N501Y; or E484K), the India variant B.1.617 (L452R, E484Q) and other variants as may arise [0098].
Lastly, antibody avidity assays are conducted by measuring antibody binding under conditions favorable for binding and under denaturing conditions and evaluating the ratio of the antibody level measured in the presence of denaturing agent to the antibody level measured in the absence of denaturing agent [0098] – [0100] [0107].
Tang fails to expressly disclose all the spike protein variants or fragments containing mutations on the differing particles or beads as claimed. 
Koyama discloses analyzing serval variants of SARS-CoV-2 most common since December 2019 in order to better understand the respiratory syndrome. Koyama teaches a few of the claimed mutations with amino acids. In view of the utility, to test as many variants of SARS-CoV-2 genomes as possible to understand the variability in the viral genome landscape and to identify emerging clades, it would have been obvious to a person of ordinary skill in the art to include the claimed variants in order to identify the most common variants. Notice that Tang and Koyama does not expressly disclose all the mutations as claimed, however; the selection of a known variants based on its suitability for its intended use supports a prima facie obviousness determination. 
With regards to claim 4, Tang discloses the specific detectable physical parameter is a fluorescent dye (fluorophore), luminescent agent, electron-dense reagent, radioisotope or particle size [0055] [0073] [0088] [0118].
With regards to claim 5, Tang discloses specific detectable parameter is a fluorophore [0049] [0074] [0107].
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and in view of Siber (US Pub. No. 2006/0263847 A1).
With regards to claims 11 and 12, Tang modified discloses the claimed invention according to claim 6 absent some degree of criticality detecting the presence, absence or amounts of a plurality of cytokines as claimed. 
Siber discloses compositions and methods for treating Severe Acute Respiratory Syndrome (SARS) are disclosed herein. Inhibitors of SARS-associated inflammatory cytokines are provided herein for use in treating SARS, including SARS-associated coronavirus (SARS-CoV) infection. Inhibitors of TNF are disclosed herein, as is the use of said inhibitors for treating SARS, including SARS-CoV (Abstract).
Siber further teaches that the presence of bioactive TNF, using the WEHI 164 clone 13 cytotoxicity assays (Espevik et al., J. Imm. Methods 95:99-105 (1986)). Additionally, since production of CRP and SAA is thought to be regulated in large part by IL-6, serum levels of this cytokine are measured using 2 different assays, the Medgenix assay and an ELISA, which measure total IL-6 [0168] – 0171].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Tang to include the added detections such as that taught by Siber in order to improve the observations on SARS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884